Name: 97/227/EC: Commission Decision of 3 March 1997 amending Decision 95/473/EC establishing the list of approved fish farms in France (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  Europe;  technology and technical regulations;  fisheries
 Date Published: 1997-04-05

 Avis juridique important|31997D022797/227/EC: Commission Decision of 3 March 1997 amending Decision 95/473/EC establishing the list of approved fish farms in France (Text with EEA relevance) Official Journal L 091 , 05/04/1997 P. 0033 - 0034COMMISSION DECISION of 3 March 1997 amending Decision 95/473/EC establishing the list of approved fish farms in France (Text with EEA relevance) (97/227/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as last amended by Directive 95/22/EC (2), and in particular Article 6 (3) thereof,Whereas Member States may obtain the status of approved farm free of infectious hematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) for fish farms situated in a zone which is not approved as regards those diseases;Whereas the list of approved farms in France was established by Commission Decision 95/473/EC (3), as amended by Decision 96/289/EC (4);Whereas France, by letters dated 31 May 1996 and 10 October 1996, submitted to the Commission the justifications for obtaining the status of approved farm in a non-approved zone in respect of IHN and VHS for other farms as also the national rules ensuring compliance with the rules on maintenance of approval;Whereas the Commission and the Member States have examined the justifications notified by France in respect of those farms;Whereas this examination shows that some farms meet all the requirements set out in Article 6 of Directive 91/67/EEC and that some farms do not meet these requirements, particularly as regards the sampling programme and the provisions relating to infrastructures;Whereas, consequently, the farms which are in compliance with Directive 91/67/EEC may benefit from the status of approved farm in a non-approved zone;Whereas those farms should be added to the list of farms which have already been approved;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 95/473/EC is hereby replaced by the Annex hereto.Article 2 This Decision is addressed to the Member States.Done at Brussels, 3 March 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 46, 19. 2. 1991, p. 1.(2) OJ No L 243, 11. 10. 1995, p. 1.(3) OJ No L 269, 11. 11. 1995, p. 31.(4) OJ No L 109, 3. 5. 1996, p. 23.ANNEX APPROVED FISH FARMS IN FRANCE WITH RESPECT TO IHN AND VHS 1. Pisciculture de SarrancePyrÃ ©nÃ ©es-AtlantiquesF-40260 Castets.2. Pisciculture des SourcesAveyronF-12540 Cornus.3. SCEA 'Truites du lac de Cartravers`Bois BoscherCÃ ´tes d'ArmorF-22460 Merleac.4. Pisciculture du ThÃ ©lohierIlle-et-VilaineF-35190 Cardroc.5. Pisciculture de PlainvilleEure-et-LoireF-28400 Marolles-les-Buis.6. Pisciculture du ruisseau de DompierreMeuseF-55300 Lacroix-sur-Meuse.7. Pisciculture du VaucheronMeuseF-55130 Gondrecourt-le-ChÃ ¢teau.8. Pisciculture de la source de la DeÃ ¼eMeuseF-55500 Cousances-aux-Bois.9. Pisciculture de PissosLandesF-40410 Pissos.